This cause is pending before the court as a discretionary appeal and cross-appeal. Appellee/cross-appellant’s memorandum in response and in support of cross-appeal was due May 26,1995. It appears from the records of this court that appellee/cross-appellant has not filed a memorandum in response and in support of cross-appeal in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of Colonial Penn Insurance Company be, and hereby is, dismissed sua sponte, effective June 5, 1995.
IT IS FURTHER ORDERED by the court that the appeal of Diane Viccarone remains pending.